      Case 4:17-cv-02179 Document 95 Filed on 06/17/19 in TXSD Page 1 of 6
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 June 17, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

GREGORY GREEN, LAVALIUS GORDON,                  §
GABRIEL LUKE, LONNIE HOLMAN,                     §
RAMON CAMPBELL, and                              §
TREVOR HINES                                     §
                                                 §
                       Plaintiffs,               §
                                                 §
v.                                               §            CIVIL ACTION NO. H-17-2179
                                                 §
CITY OF HOUSTON,                                 §
                                                 §
                       Defendant.                §

                                MEMORANDUM AND ORDER

       The plaintiffs, Lavalius Gordon, Gregory Green, Lonnie Holman, and Gabriel Luke, sued

the City of Houston, alleging that the promotional examinations for Senior Captain used by the

Houston Fire Department are discriminatory. (Docket Entry Nos. 1, 21, 56, 67). In February 2019,

the court granted the plaintiffs leave to file a third amended complaint and required that they move

for leave to file a fourth amended complaint by April 22, 2019. (Docket Entry No. 73). The

plaintiffs failed to do so, moving for leave to file a fourth amended complaint on May 1, 2019.

(Docket Entry No. 89). The City responded, arguing that the court should not grant leave because

the plaintiffs missed the filing deadline, did not comply with local rules, and did not substantially

alter their claims. (Docket Entry No. 91).

       Based on the motion, response, and the applicable law and local rules, the court denies

leave for the plaintiffs to file a fourth amended complaint and strikes the fourth amended

complaint. (Docket Entry Nos. 89, 90).
      Case 4:17-cv-02179 Document 95 Filed on 06/17/19 in TXSD Page 2 of 6



I.     Background

       In August 2017, the plaintiffs sued the City, alleging that the promotional examinations for

Senior Captain used by the Houston Fire Department adversely impact African Americans.

(Docket Entry No. 1). They alleged that the use of the examinations constituted employment

discrimination and violated the Equal Protection Clause. (Id. at ¶¶ 65, 67, 69, 71). They sought

a declaration that the Senior Captain promotional examination in 2013 and 2015 had an adverse

impact on African-American candidates and an injunction requiring promotion of the plaintiffs,

back pay, compensatory damages, and attorney's fees. (Id. at ¶ 123).

       The City moved to dismiss the original complaint. (Docket Entry No. 10). At the January

2018 motion hearing, the court required the plaintiffs to file an amended complaint and dismissed

the motion as moot. (Docket Entry No. 19). The plaintiffs filed their first amended complaint on

January 19, 2018, and the City again moved to dismiss. (Docket Entry Nos. 21, 25). The court

ordered the City to rebrief the motion at the March 2018 hearing, which it did, filing an amended

motion to dismiss later that month. (Docket Entry Nos. 33, 37). The court dismissed the § 1981

and § 1983 claims related to the 2013 exams with prejudice and dismissed the remaining § 1983

claims, without prejudice. (Docket Entry No. 49). The court required the plaintiffs to amend no

later than April 27, 2018. (Id.).

       The plaintiffs missed the April 27 deadline. In June 2018, the City advised the court that

it was proceeding with the 2018 Senior Captain promotional examinations. (Docket Entry No.

53). In November 2018, the court scheduled a status conference. (Docket Entry Nos. 54–55).

Almost three weeks later, the plaintiffs filed a second amended complaint, which was virtually

identical to the prior complaints apart from its addition of allegations related to the 2018

examination. (See Docket Entry No. 56).




                                                2
      Case 4:17-cv-02179 Document 95 Filed on 06/17/19 in TXSD Page 3 of 6



       At the December 2018 status conference, the court noted that the second amended

complaint did not appear to have been amended in accordance with the court’s March 2018 order

dismissing the § 1983 claims based on the 2013 exams. (Docket Entry No. 61). The court entered

a new scheduling order, which required the plaintiffs to move for leave to file an amended

complaint. (Docket Entry No. 62 at 1). On January 25, 2019, the plaintiffs moved for leave to file

a third amended complaint and to file a fourth amended complaint the next month. (Docket Entry

Nos. 67, 68). The court granted the motion for leave to file a third amended complaint but denied

the motion to file a fourth amended complaint, without prejudice. The court required the plaintiffs

to move for leave to file an amended complaint by April 22, 2019. (Docket Entry No. 73). The

plaintiffs moved for leave to file their fourth amended complaint on May 1, 2019, without asking

for leave to extend the April 22 deadline. (Docket Entry No. 90).

II.    The Legal Standards

       A.      The Rule 15(a) Standard

       Rule 15(a) provides that a party may amend his or her pleading once without seeking leave

of court or the consent of the adverse party at any time before a responsive pleading is served.

FED. R. CIV. P. 15(a). After a responsive pleading is served, a party may amend only by “leave of

court or by written consent of the adverse party.” Id. Although leave to amend pleadings “shall

be freely given when justice requires,” id., leave to amend “is not automatic.” Matagorda Ventures

Inc. v. Travelers Lloyds Inc. Co., 203 F. Supp. 2d 704, 718 (S.D. Tex. 2000) (citing Dussouy v.

Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981)). A district court reviewing a motion to

amend pleadings under Rule 15(a) may consider factors such as “whether there has been ‘undue

delay, bad faith or dilatory motive . . . undue prejudice to the opposing party, and futility of




                                                3
       Case 4:17-cv-02179 Document 95 Filed on 06/17/19 in TXSD Page 4 of 6



amendment.’” Jacobsen v. Osborne, 133 F.3d 315, 318 (5th Cir. 1998) (quoting In re Southmark

Corp., 88 F.3d 311, 314–15 (5th Cir. 1996)).

        B.     The Rule 16(b)(4) Standard

        Federal Rule of Civil Procedure 16(b)(4) states that a court-ordered deadline may be

modified only for good cause and with the court’s consent. FED. R. CIV. P. 16(b)(4). Courts

consider four factors in deciding whether there is good cause: “(1) the explanation for the failure

to timely move for leave to amend; (2) the importance of the amendment; (3) potential prejudice

in allowing the amendment; and (4) the availability of a continuance to cure such prejudice.” Sw.

Bell Tel. Co. v. City of El Paso, 346 F.3d 541, 546 (5th Cir. 2003). A district court has “broad

discretion to preserve the integrity and purpose of the pretrial order.” Hodges v. United States,

597 F.2d 1014, 1018 (5th Cir. 1979).

III.    Analysis

        The City correctly argues that the motion for leave to file a fourth amended complaint is

untimely. The court ordered the plaintiffs to move for leave to amend by April 22, 2019. (Docket

Entry No. 73). The plaintiffs filed this motion ten days after that deadline, failing to request

additional time to do so. The City also argues that the motion should be denied because the

plaintiffs did not comply with Local Rule 7.1(d), which requires parties to confer about the

disposition of a motion before filing. (Docket Entry No. 91 at 5). According to the City, the fourth

amended complaint retains the deficiencies of prior versions and fails to add factual allegations

that could state a plausible claim under § 1983. (Id. at 6). The City argues that granting the

plaintiffs leave to file a fourth amended complaint after additional discovery would allow the

plaintiffs “use discovery to discover facts that should have been pled in the complaint.” (Id. at 7

(citing Wolcott v. Sebelius, 635 F.3d 757, 772 (5th Cir. 2011))).




                                                 4
      Case 4:17-cv-02179 Document 95 Filed on 06/17/19 in TXSD Page 5 of 6



       The plaintiffs argue that there is good cause for their failure to comply with the court’s

deadline because they have been attempting “since August 2013 to obtain specific information

regarding promotional testing including the identity of the person(s) who participated in the

promotional examinations,” and assessors’ names, test criteria, and other test information. (Docket

Entry No. 89 at 1). However, they did not ask the court to modify the deadline to file their amended

complaint and offer no explanation as to why they did not ask for such modification.

       The alleged discovery issues do not show good cause as the burdens of discovery alone are

insufficient to explain the delay. Cf. Iqbal, 556 U.S. 662, 678–79 (“Rule 8 marks a notable and

generous departure from the hypertechnical, code-pleading regime of a prior era, but it does not

unlock the doors of discovery for a plaintiff armed with nothing more than conclusions.”). While

responses received in discovery are undoubtedly extensive, the court stated in December 2018 that

plaintiffs should be able to amend without further delay.

       The record does not support that the fourth amendment complaint is important or that the

plaintiffs will be prejudiced if the court denies their motion to amend. The fourth amended

complaint does not substantially alter the third amended complaint or cure its deficiencies. In

April 2018, the court dismissed, with prejudice, the plaintiffs’ § 1981 and § 1983 claims based on

the 2013 examination. (Docket Entry No. 49). At the December 2018 status conference, the court,

in discussing the plaintiffs’ second amended complaint and a new scheduling order for the parties,

reiterated that those claims about the 2013 examination were dismissed, with prejudice, and

allegations related to that examination were permitted only to the extent that they provided

evidence for the relief the plaintiffs sought in relation to the 2018 examination. (Docket Entry No.

61). The proposed fourth amended complaint attempts to raise a claim under § 1981 but includes

no new allegations that would state a colorable claim under that law. That claim remains




                                                 5
      Case 4:17-cv-02179 Document 95 Filed on 06/17/19 in TXSD Page 6 of 6



dismissed, with prejudice. The differences between the third and fourth amended complaints are

primarily the addition of factual allegations about the 1991 consent decree in Association of Black

Firefighters v. Houston, No. H-86-3553. The plaintiffs have not alleged facts supporting a new

§ 1983 claim or about specific policies, candidate demographics, policymakers, or the testing

conditions that would be relevant to their claims.

       The plaintiffs have not shown good cause for amending their complaint and for failing to

comply with the court’s deadline to amend.

IV.    Conclusion

       The court denies the plaintiffs’ motion for leave to file a fourth amended complaint,

(Docket Entry No. 89), and strikes the fourth amended complaint, (Docket Entry No. 90). The

plaintiffs must remove claims based on § 1981, because those claims have been dismissed with

prejudice, and seek leave to amend by June 21, 2019. No further time to amend will be granted.


                       SIGNED on June 17, 2019, at Houston, Texas.



                                              _______________________________________
                                                                 Lee H. Rosenthal
                                                          Chief United States District Judge




                                                 6
